DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4, 10-13, and 15 are directed to an invention non-elected without traverse.  Accordingly, claims 4, 10-13, and 15 have been cancelled as they do not read on the allowed matter of the allowed species.
EXAMINER’S AMENDMENT
Claim 4  (Cancelled)

Claim 10  (Cancelled)

Claim 11  (Cancelled)

Claim 12  (Cancelled)

Claim 13  (Cancelled)

Claim 15  (Cancelled)


Reason for Allowance
Claims 1-3, 5-6, 9, and 14 is being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of the fins and Zn diffusion layer applied such that they would meet the claimed expression. 
The closest prior art of record is Mitsubishi Aluminum (JP 2016003802).
Mitsubishi Aluminum teaches a heat transfer tube (element 1) made of aluminum (page 1 of translation), comprising a streak-shaped Zn diffusion layer (element 4) which is spirally formed (page 7 of translation) on a circular outer peripheral surface along a length direction (fig. 1-6).  
This prior art, and other cited, individually or in combination does not teach or make obvious the fins and Zn diffusion layer applied such that they would meet the claimed expression as claimed in independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763